Citation Nr: 1436676	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-13 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for inactive pulmonary tuberculosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to October 1955.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).  The Veteran died in February 2011.  The appellant is the Veteran's surviving spouse.

Prior to his death, the Veteran filed a notice of disagreement for the matter on appeal in May 2010.  The Veteran died in February 2011.  See Appendix, VBA Fast Letter 10-30, at 4; Appendix, Substitution in Case of Death of Claimant, 76 Fed. Reg. 8666, 8673 (proposed Feb. 15, 2011).  As a matter of law, appellants do not survive their claims.  The Veteran's surviving spouse, however, subsequently requested to be substituted as the appellant for purposes of processing the claim to completion in April 2012.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  Despite the request being untimely by two months, the RO found the appellant in this case was a properly substituted claimant.  Therefore, resolving all doubt in her favor, the Veteran's surviving spouse has been substituted for the Veteran.  See generally Percy v. Shinseki, 23 Vet. App. 37, 44-45 (2009).  The appellant retains the Veteran's docket number before the Board.

The Board is cognizant that the appellant's representative submitted a motion to substitute in August 2014, asserting that the appellant was entitled to a determination on whether she is eligible for substitution.  As noted above, the RO has clearly already recognized the appellant in this case was a properly substituted claimant.  While a specific notice letter was not sent to the appellant, an April 2012 VA Form 21-0820, Report of General Information, documents the appellant's verbal request to continue the appeal after her husband had passed away as well as RO personnel's confirmation that the Veteran's appeal would be transferred to her name, that she would be notified by letter of her upcoming requested hearing, and that she could retain representation.  In addition, in a May 2012 letter of record, the Board also clearly references the appellant's substitution and receipt of the same docket number assigned to the Veteran's original appeal.

With respect to the appellant's request for a hearing before the Board, a videoconference hearing was initially scheduled in May 2012, but the appellant failed to report for the hearing.  A May 2012 VA Form 21-0820, Report of General Information, shows the appellant was unable to attend her scheduled videoconference hearing in May 2012 due to being hospitalized and wished to reschedule.  A motion for to reschedule the hearing was granted by the Board in July 2012 and her videoconference hearing was rescheduled in August 2012.  However, as the appellant cancelled her hearing in August 2012, the Board will now proceed to the merits of the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an April 1982 decision, the Board the denied entitlement to service connection for tuberculosis.

2.  The evidence submitted since the April 1982 Board decision was not previously of record, but it does not relate to an unestablished fact, nor does it raise a reasonable possibility of substantiating the claim of service connection for inactive pulmonary tuberculosis with VA's assistance.


CONCLUSIONS OF LAW

1.  The Board's April 1982 decision, which denied the Veteran's claim of entitlement to service connection for tuberculosis, is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2013).

2.  As evidence received since the Board's April 1982 denial is not new and material, the criteria for reopening the appellant's claim of entitlement to service connection for inactive pulmonary tuberculosis are not met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The duty to notify pursuant to Kent was satisfied by way of a letter dated March 2010 that fully discussed the kind of evidence needed to reopen the service connection claim for inactive pulmonary tuberculosis.  The letter also explained that the Veteran's previous claim of service connection for inactive pulmonary tuberculosis was denied because tuberculosis was not diagnosed during service or during the post-service presumptive period.  Further, the appellant was advised of what information and evidence was required to substantiate the service connection claim on appeal on a direct and presumptive basis and of the claimant's and VA's respective duties for obtaining evidence.  The appellant was also informed of the information and evidence needed to establish a disability rating and an effective date for the disabilities on appeal.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Next, VA has a duty to assist the appellant in the development of her claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Shade v. Shinseki, 24 Vet. App. 110 (2010).  VA has obtained available service treatment records and afforded her opportunity to present testimony, written statements, and evidence.  The appellant cancelled her rescheduled Board videoconference hearing in August 2012.  The Veteran submitted multiple written statements and private treatment records pertaining to his claim prior to his death in February 2011.  

VA is not required to provide a medical examination or opinion to a veteran or claimant seeking to reopen a previously and finally disallowed claim unless new and material has been presented.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); cf. Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raises a reasonable possibility of substantiating the claim).  The appellant in this case is not entitled to a VA opinion, as new and material evidence was not submitted and, as discussed further below, evidence submitted does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for inactive pulmonary tuberculosis even with VA's assistance.  Shade, 24 Vet. App. at 116-18.

The available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Unappealed rating decisions by the Board are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7104.  VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In this regard, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Historically, the Veteran originally filed a claim for entitlement to service connection for tuberculosis in September 1979.  In an April 1980 rating decision, notice of which was mailed to the Veteran in May 1980, the RO denied service connection for pulmonary tuberculosis, minimal, inactive with cervical lymphadenitis, finding that the condition was not diagnosed during service or within the post service presumptive period.  The Veteran appealed the decision to the Board in September 1980.  In a September 1980 rating decision, the RO indicated that service connection for tuberculosis remained disallowed.  In an April 1982 decision, the Board denied the claim of entitlement to service connection for tuberculosis, finding that tuberculosis was not present in service or manifested within three years following separation from service.  

In March 2010, the Veteran sought to reopen the claim of entitlement to service connection for inactive pulmonary tuberculosis.  This appeal arises from the RO's May 2010 rating decision that found no new and material evidence had been submitted to reopen the Veteran's claim.  After submitting his notice of disagreement in May 2010, the Veteran died in February 2011.  As discussed at length above, the appellant, the Veteran's surviving spouse, has been substituted for the Veteran.

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (finding that VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).  

The evidence of record at the time of the April 1982 Board decision consisted of service treatment records; private treatment records from multiple treatment providers as well as a July 1979 letter from the Division of Disease Control and a September 1979 private physician statement; lay statements from the Veteran, his family members, and friends; and a December 1979 VA examination report.  In his September 1979 claim, the Veteran asserted that he had been hospitalized for tuberculosis treatment during service. 

Preliminarily, it appears that the Veteran's service treatment records were damaged as a result of the fire at the National Personnel Records Center.  Nevertheless, the Veteran's separation examination report and an assortment of service treatment records pertaining to neck treatment in 1955 are of record.  The available records are negative for a diagnosis of or treatment for tuberculosis. 

The first pertinent post-service evidence of record was dated in 1975, over 20 years after discharge from service.  Those private hospital treatment records reflected treatment for right upper lobe tuberculoma.  A July 1979 letter from the Division of Disease Control detailed that the Veteran was found to have a positive purified protein derivative (PPD) test in July 1968 and received a diagnosis of minimal inactive tuberculosis.  An August 1979 private hospital discharge summary revealed findings of tuberculosis.  In a September 1979 statement, a private physician noted that the Veteran had been treated for newly diagnosed Addison's disease, believed to be causally related to tuberculosis infection, for which he was originally treated while in service. 

In lay statements dated in September 1979 and September 1980, the Veteran, family members, and friends asserted that he was treated for granuloma or tuberculosis of the neck during service, was treated for tuberculosis within two years of service discharge in 1957, and still suffered from the same disorder.  A December 1979 VA examination report did not show a diagnosis of any pulmonary disease, as a chest X-ray revealed no evidence of acute or recent pulmonary disease was demonstrated.

Evidence added to the claims file since the April 1982 Board decision includes statements from the Veteran, the appellant, and her representative

In March 2010, the Veteran asserted that he would like to reopen his claim for service connection for pulmonary tuberculosis.  He contended that the condition was "service connected".  An April 2012 VA Form 21-0820, Report of General Information, shows the appellant wished to continue the appeal after her husband passed away.  A May 2012 VA Form 21-0820, Report of General Information, shows the appellant was unable to attend the scheduled videoconference hearing and wished to reschedule.  The appellant's representative submitted a motion to substitute in August 2014, asserting that the appellant was entitled to a determination on whether she is eligible for substitution.

The additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  However, the Board concludes that the evidence which was submitted since the April 1982 Board decision is not "material".  

The statements of the Veteran, the appellant, and her representative concerning the Veteran's tuberculosis are the same as prior assertions which have already been considered by VA.  Other statements were clearly not pertinent to the merits of the appeal. 

Lay assertions by the Veteran that his pulmonary tuberculosis was "service connected" are cumulative of arguments presented in connection with the previously denied claim.  As the Veteran, appellant, and her representative do not have the required medical training, the Board finds that any statements made by the Veteran, the appellant, or her representative in this regard are of limited probative value.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Regardless, given the redundant nature of the lay statements concerning the issue of service connection, which are similar to those of record at the time of the last final denial in April 1982, such statements made by the Veteran, the appellant, and her representative are insufficient to alone serve as the basis to reopen the current claim.

To the extent that the appellant could rely on the Veteran's receipt of the Combat Infantryman Badge and the circumstances of his service to reopen his service connection claim for tuberculosis, while 38 U.S.C.A. § 1154(b) relaxes the evidentiary burden for a combat veteran with respect to evidence of an in-service occurrence of an injury, it does not create a statutory presumption that a combat veteran's disease or injury is automatically service-connected.  Rather, the appellant must still provide competent evidence of a relationship between an injury in service and a current disability.  38 U.S.C.A. § 1154 (West 2002); Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).  38 U.S.C.A. § 1154(a) provides that consideration be given to the places, types, and circumstances of the Veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence. However, evidence of Combat Infantryman Badge and the circumstances of the Veteran's service, including his combat service in Korea, were of record and considered at the time of the April 1982 Board decision.

Accordingly, the evidence received since the April 1982 Board decision does not relate to an unestablished fact, nor does it raise a reasonable possibility of substantiating the claim of entitlement to service connection for inactive pulmonary tuberculosis.  Shade, 24 Vet. App. at 116-18.  As the appellant has failed to submit evidence showing or even suggesting tuberculosis was present in service, manifested within three years following separation from service, or etiologically related to service, reopening the claim is not warranted in this instance.  

Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for inactive pulmonary tuberculosis are not met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence to reopen a claim of entitlement to service connection for inactive pulmonary tuberculosis has not been presented; thus, the appeal is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


